UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4011
KORSTEN JERROLD ZIMMON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                             (CR-02-41)

                      Submitted: June 23, 2003

                       Decided: July 15, 2003

   Before WILKINSON, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Alfred William Walker Bethea, Assistant United States
Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ZIMMON
                               OPINION

PER CURIAM:

   Korsten Jerrold Zimmon appeals his conviction and 180-month
sentence, imposed by the district court after Zimmon’s guilty plea to
conspiracy to possess with intent to distribute crack cocaine, in viola-
tion of 21 U.S.C. § 846 (2000). In this appeal, filed pursuant to
Anders v. California, 386 U.S. 738 (1967), counsel for Zimmon
claims to have found no non-frivolous grounds for appeal, but chal-
lenges the district court’s acceptance of Zimmon’s guilty plea and cal-
culation of his sentence. Zimmon has been advised of his right to file
a pro se supplemental brief but has not done so.

   Neither claim presented by counsel was preserved in the district
court. Therefore, they are reviewed for plain error. See United States
v. Martinez, 277 F.3d 517, 526-27 (4th Cir.), cert. denied, 123 S. Ct.
200 (2002). First, Zimmon asserts that the magistrate judge erred in
its proceedings under Fed. R. Crim. P. 11 to accept Zimmon’s guilty
plea. Our review of the hearing discloses that the magistrate judge
complied with the strictures of Rule 11. Therefore, this claim merits
no relief.

   Next, Zimmon asserts that the district court erred in calculating his
sentence. However, our review of the district court’s application of
the sentencing guidelines discloses that Zimmon is entitled to no
relief on that ground. The district court departed downward from the
applicable range in view of Zimmon’s substantial assistance to the
government. His sentence did not exceed the maximum applicable
under the relevant statutes. Therefore, we deny relief on this claim as
well.

   As we find no meritorious issues upon our review of the record
pursuant to Anders, we affirm the judgment of the district court. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
                     UNITED STATES v. ZIMMON                     3
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED